The IAS Court properly granted defendant partial summary judgment on its first counterclaim for breach of the parties’ phonograph record distribution contract since, in support of the motion, defendant established its right to recovery, and plaintiff, in its opposition, failed to raise a genuine issue of material fact requiring a trial (Alvarez v Prospect Hosp., 68 NY2d 320, 324; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). Here, quite simply, plaintiff, as the party opposing the motion, failed to controvert the movant’s assertions (Mascoli v Mascoli, 129 AD2d 778, 780).
We have reviewed plaintiff’s remaining arguments and find them to be without merit. Concur — Milonas, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.